Per Curiam,
By item 2 of the will of Lucinda W. Hartley she devised in fee the farm in controversy to her son, Joseph C. Hartley, the defendant below, charged with the payment of $800. He was the first taker under the will, and the estate given him is not to be cut down in the absence of an intent by the testatrix to do so, clearly appearing in the subsequent portions of her will: Mickley’s App., 92 Pa. 514. Such intent does not appear, and the judgment is affirmed on the following from the opinion of the learned court below discharging the rule for judgment for the plaintiffs on the pleadings: “Taken as a whole, it was the evident intent of the testatrix to devise the farm of 85 acres, situated in Greenfield Town*118ship, together with the live stock, tools, teams, and implements pertaining thereto, etc., to her son, Joseph Charles Hartley, require him to support her adopted daughter, Jesse May Hartley, until she was eighteen years old, charge that farm with $800, and, under the third item, to give the balance of the estate to the persons named in that item, except the specific articles bequeathed in the following items of the will.”
Judgment affirmed.